Title: To John Adams from James Warren, 11 July 1777
From: Warren, James
To: Adams, John


     
      Dr. Sir
      Boston July 11. 1777
     
     We have this Moment an Account of the Evacuation of Ticonderoga in Consequence of A Council of General Officers who determined it to be Absolutely necessary to save the small Army there. This Intelligence is by A Letter from St. Clair to the president of the Convention at Vermont. This Letter was dated the 7th. He was then on his way to Bennigton, and he Intended to throw himself on the North River, which as it Appears to me will lay open our Country to the Enemy who were in possession of Skeensbury. The Letter does not Inform us of the Number of either Army nor of the Loss we sustained, only that he was not Able to make his retreat with the Stores so perfectly as he could have wished, and that there had been A severe Action in the rear the Event of which he did not Exactly know. I am Yr. Friend,
     
      JW
     
    